The Disciplinary Review Board having filed with the Court its decision in DRB 18-104, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Richard Brett Kelly of Tannersville, Pennsylvania, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of six months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer);
And the license of Richard Brett Kelly to practice law in this State having been administratively revoked pursuant to Rule 1:28-2 (c) on August 28, 2017;
And good cause appearing;
It is ORDERED that if Richard Brett Kelly applies for readmission to the bar of this State, his readmission shall be withheld for a period of six months and shall not be granted without further Order of this Court; and it is further
ORDERED that Richard Brett Kelly shall not appear in matters in New Jersey courts or tribunals pro hac vice or as a multijurisdictional practitioner for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **580ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.